The opinion of the court was delivered by
Garretson, J.
The defendant in error, Jennie E. N. Righter, administratrix of Washington Righter, brought suit *513against Howard M. Haines, plaintiff in error, to recover certain rents collected by Haines. Haines was the agent- of Bighter to collect rents; he collected some of the rents in question during Bighter’s lifetime and some after Bighter’s death. It appeared upon the trial that the total amount of rents collected by Haines was $624, and upon this amount credits were to be allowed amounting to $459.19, leaving a balance due of $158.81, and for this amount the court directed a verdict for the plaintiff.
If the rents in question were derived from the property of Bighter, his administratrix could recover only such as accrued in his lifetime; the balance, which accrued after decedent’s death, belonged to the one entitled to the land of Bighter after his death.
In the absence of testimony showing that all the rents collected were assets of the estate of the deceased, it was error to direct a verdict.
We find no error in the proceedings by which the case came within the jurisdiction of the Court of Common Pleas for trial.
The judgment below is reversed.